
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.31


AMENDMENT TO
EMPLOYMENT AGREEMENT


              This Amendment to EMPLOYMENT AGREEMENT (this "Amendment"), is made
and entered into as of September 26, 2016 (the "Effective Date") by and between
Insmed Incorporated, a Virginia corporation (the "Company"), and Christine A.
Pellizzari (the "Executive") (each of the Executive and the Company, a "Party",
and collectively, the "Parties").

              WHEREAS, the Executive has been performing services as an employee
to the Company pursuant to that certain Employment Agreement between the Company
and the Executive dated July 29, 2013 (the "Employment Agreement");

              WHEREAS, the Executive and the Company mutually desire to amend
the Employment Agreement to revise the severance terms and amounts payable to
Executive in the event the Company terminates her employment other than for
"Cause," death or "Disability" (as those terms are defined in the Employment
Agreement), or in the event the Executive terminates her employment for Good
Reason following a Change in Control, as that term is defined in Section 1(g) of
the Employment Agreement; and

              WHEREAS, this Amendment, dated as of Effective Date, between the
parties contain the entire agreement between the Executive and the Company and
supersedes any and all prior agreements, arrangements and understandings
regarding the subject matter contained herein.

              NOW, THEREFORE, in consideration of the premises and agreements
set forth herein and for other good and valuable consideration, the sufficiency
and receipt of which are hereby acknowledged, the Company and the Executive
hereby agree that, as of the Effective Date of this Amendment, the Employment
Agreement shall be amended as follows:

              1.           Section 6(e) is hereby amended and restated in its
entirety as follows (changes indicated in bold):

              (e)    Termination Without Cause or Resignation With Good
Reason.    The Company may terminate the Term of Employment without Cause, and
the Executive may terminate the Term of Employment for Good Reason, at any time
upon written notice. If the Term of Employment is terminated by the Company
without Cause (other than due to the Executive's death or Disability) or by the
Executive for Good Reason, in either case prior to the date of a Change in
Control or more than one year after a Change in Control, the Executive shall be
entitled to the following:

                       (i)  The Accrued Obligations, payable as and when those
amounts would have been paid had the Term of Employment not ended;

                      (ii)  Any unpaid Bonus in respect to any completed fiscal
year that has ended on or prior to the Termination Date, payable within 21/2
months following the last day of the month in which the Termination Date occurs;

                    (iii)  The Pro-Rata Bonus, payable within 21/2 months
following the end of the fiscal year in which the Termination Date occurs;

                     (iv)  Double the Severance Amount, payable in equal
installments consistent with the Company's normal payroll schedule over the 12
month period

--------------------------------------------------------------------------------



beginning with the first regularly scheduled payroll date that occurs more than
30 days following the Termination Date;

                      (v)  Provided that the Executive timely elects continued
coverage under COBRA, the Company will reimburse the Executive for the monthly
COBRA cost of continued health and dental coverage of the Executive and his
qualified beneficiaries paid by the Executive under the health and dental plans
of the Company, less the amount that the Executive would be required to
contribute for health and dental coverage if the Executive were an active
employee of the Company, for 12 months (or, if less, for the duration that such
COBRA coverage is available to Executive); and

                     (vi)  Accelerated vesting, as of the Termination Date, of
any stock options that would have otherwise vested within twelve months
following the Termination Date.

              2.           Except as modified by this Amendment, all other terms
and conditions of the Employment Agreement remain in full force and effect.

              IN WITNESS WHEREOF, the undersigned, intending to be legally
bound, have executed this Amendment, effective as of the date set forth above.



    INSMED INCORPORATED
 
 
By:
 
/s/ WILL LEWIS


--------------------------------------------------------------------------------

        Name:   Will Lewis         Title:   Chief Executive Officer
 
 
 
 
/s/ CHRISTINE A. PELLIZZARI


--------------------------------------------------------------------------------

Christine A. Pellizzari

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.31



AMENDMENT TO EMPLOYMENT AGREEMENT
